365 F.2d 832
66-2 USTC  P 9659
J. Fleet COWDEN et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 6714.
United States Court of Appeals First Circuit.
Sept. 21, 1966.

On Petition for Review of the Decision of the Tax Court of the United States (24 CCH Tax Ct.Mem. 1528 (1965))
J. Fleet Cowden, Sudbury, Mass., for petitioners.
Donald W. Williamson, Jr., Attorney, Department of Justice, with whom Mitchell Rogovin, Asst. Atty. Gen., and Meyer Rothwacks and Harry Baum, Attorneys, Department of Justice, were on brief, for respondent.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
OPINION OF THE COURT.
PER CURIAM.


1
The decision of the Tax Court, November 24, 1965, Docket No. 1213-63, is affirmed.